UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7641



ARTHUR LEE CARTER,

                                              Petitioner - Appellant,

          versus


GENE JOHNSON,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01278-LMB)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Lee Carter, Appellant Pro Se. Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arthur Lee Carter seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                  We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

August 15, 2006.        The notice of appeal was filed on September 15,

2006.*   Because Carter failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                       - 2 -